Citation Nr: 1010730	
Decision Date: 03/22/10    Archive Date: 03/31/10

DOCKET NO.  08-36 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1965 to December 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In consideration of a recent Court decision, the Board has 
recharacterized the Veteran's psychiatric claim, as is now 
stated on the title page.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

While the Veteran has received a diagnosis of PTSD, none of 
his stressors have been verified.  Upon review of the record, 
it does not appear that any efforts were made by the RO to 
verify the Veteran's alleged stressors.  One such stressor 
involved the Veteran seeing the dead body of a man described 
as a "Vietcong soldier" whose body or head had been found 
wedged in an intake tube.  The Veteran described his being 
detailed to the work crew to bag the body, after it had been 
retrieved by divers, and placing it in some sort of 
refrigeration.  The Veteran's personnel records indicate that 
the Veteran was awarded the Vietnam Service Medal for his 
service aboard the USS Safeguard (ARS 25) while off the coast 
of Vietnam from October 13, 1965 to November 5, 1965.  A 
review of deck logs may add to the development of this claim.  

The Veteran's treatment records from the Vet Center conclude 
in the record in January 2009.  It is unclear to the Board 
whether the Veteran continued to receive treatment after that 
date.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and inquire 
whether he has received any additional 
treatment for his PTSD after January 2009.  
Request that he complete a VA Form 21-
4142, Authorization and Consent to Release 
of Information, so that AMC/RO may obtain 
additional treatment records.  Document 
any negative replies.

2.  Request from National Archives and 
Records Administration (NARA) a search of 
deck logs for the USS Safeguard (ARS-25) 
from October 1965 to November 1965 for the 
incident as described by the Veteran 
(being detail to a work crew to bag a body 
of a male "Vietcong" soldier who had 
been found drown with his head stuck in an 
intake tube of the ship) that the Veteran 
described occurring while off the coast of 
Vietnam.  If the Veteran identifies an 
appropriate range for any other alleged 
stressor, a search of deck logs for 
corroboration of such stressor should also 
be sought.  Thereafter, forward any other 
adequately identified pertinent stressor 
information of record (including a listing 
of the alleged stressors) to the JSRRC and 
request that JSRRC attempt to verify the 
claimed stressors.  If the search for this 
additional evidence is unsuccessful, 
document this in the file.

3. If and only if a claimed stressor has 
been verified, then schedule the Veteran 
for a VA examination to ascertain the 
existence and etiology of his claimed 
PTSD.  The claims file should be made 
available for review by the examiner, and 
the examination report should reflect that 
such review occurred.  Upon a review of 
the record and examination of the Veteran, 
the examiner should opine as to the 
following:

Is it at least as likely as not (50% or 
greater probability) that the Veteran's 
claimed PTSD is a result of a verified in-
service stressor?

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
why and provide a reason for such 
conclusion.

4.  Then readjudicate the claim at issue 
in light of any additional evidence 
obtained.  If the disposition of the claim 
remains unfavorable, send the Veteran and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it.  The 
Veteran's representative should also be 
afforded the opportunity to submit a VA 
Form 646.  Thereafter, return the file to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


